GALBREATH, Judge
(dissenting).
Without belaboring the point, I would hold that the evidence in this case as summarized in the majority opinion would support conviction of no higher degree of homicide than voluntary manslaughter.
It seems to me that the deceased and the defendant were engaged in that form of mutual, albeit domestic, combat that resulted in a killing, upon sudden heat and adequate provocation that our law has always deemed manslaughter. See Hunt v. State, 202 Tenn. 227, 303 S.W.2d 740, and the many cases cited therein.
I must therefore respectfully dissent from the majority opinion.